IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


DEBBIE HUGHEY,                               : No. 40 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
PENNSYLVANIA PUBLIC UTILITY                  :
COMMISSION,                                  :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2019, the “Petition for Review” and the

“Application for Post Submission Filing” are DENIED.